Citation Nr: 1639399	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-48 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to August 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Veteran testified before the undersigned during a May 2012 Videoconference Board Hearing.

In April 2014, the Board remanded the case for further development. Since the requested development has not been completed, further action to ensure compliance with the remand directive is required. Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous April 2014 remand, the Board requested a VA medical examination and opinion to ascertain the nature and etiology of the Veteran's claimed disability. Specifically, the examiner was asked to provide an opinion as to whether the Veteran's sleep apnea began in or is related to service.

In June 2014, the Veteran was afforded a VA examination. The examination report includes an opinion that the Veteran's sleep apnea was less likely than not incurred in or caused by his military service. The author of the report, L. G., explained that that other factors experienced by the Veteran such as uncontrolled pain, anxiety, and PTSD during service can cause sleep problems. L. G. further explained that the Veteran's in-service sleep disturbances are not suggestive of sleep apnea.

The Board finds the June 2014 opinion to be inadequate. While L. G. concluded that the Veteran's in-service sleep disturbance is not suggestive of sleep apnea, the opinion failed to explain what symptoms are suggestive of sleep apnea and if the Veteran had any such symptoms during his active service. Further, the June 2014 opinion failed to consider the May 2012 statement from the Veteran's spouse, in which she stated the Veteran would snore loudly and stop breathing while sleeping when he returned from his Desert Storm deployment.

In order to properly adjudicate this appeal, fully articulated and soundly reasoned medical opinions that account for the Veteran's and his spouse's competent lay testimony are needed. As such, another VA examination must be afforded to the Veteran. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA pulmonary examination, with a different examiner from the June 2014 examiner. The new examiner should be provided with the Veteran's claim file and a copy of this remand. All appropriate testing should be conducted. The examiner should provide a medical opinion that addresses the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea began in or is related to service.

The examiner must discuss December 1995 Comprehensive Clinical Evaluation Program initial evaluation, January 1996 neuropsychology reports, as well as the Veteran's and his spouse's lay statements in regard to the claim.

2. The case should be reviewed on the basis of the additional evidence. If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




